ESTOPINAL, J.
The parties to this suit having entered into a written stipulation, agreeing that the judgment rendered herein in the District Court in favor of the plaintiff be amended by allowing to the defendant a credit of fifty-six dollars ($56.00):
It-is, therefore, ordered, adjudged and decreed that the judgment appealed from be amended by reducing the amount thereof from the sum of three hundred and fifty dollars ($350) to the sum of two hundred and ninety three dollars and fifty cents ($293.50), and as thus amended it is affirmed, plaintiff to pay costs of appeal, defendant those of the lower Court. Amended.